DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive.
Applicant argues on page 11 of Remarks that Islam does not teach or suggest that its control information indicates resources based on both “a first starting transmission symbol and a first length indicator and a second starting transmission symbol and a second length indicator,” as in claim 1.
Examiner disagrees. Islam teaches in pars. 0055-0056 and fig. 8 that a UE supporting grant-based transmissions can be configured to monitor control signaling every x symbols in DL resources. If control signaling indicating a grant is received (e.g., in the. DL symbols at the beginning of the interval), the can start its UL transmission potentially at any symbol within the UL symbols of the interval in FIG. 8. The network can configure UL resources to different UEs in an overlapping manner and starting positions for different transmissions from different UEs can be configured with different intervals, i.e., value of x can be different for different UEs. In the embodiment of FIG. 8, the uplink resources are partitioned into three frequency regions 304, 306, and 308. A mapping known to the low latency UEs and the base station may provide information indicating the region 304 or 306 or 308 in which the low latency UE is to transmit.


    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale


Applicant also argues on page 13 of Remarks that Islam and Chatterjee—taken either alone or in combination—do not teach or suggest, “receiving a single resource indicator value in the downlink control information message” and “determining the first starting transmission symbol, the first length indicator, the second starting transmission symbol, and the second length indicator based at least in part on the single resource indicator value” as recited in dependent claim 3.
Examiner disagrees. Chatterjee teaches in pars. 0251, par. 0258, pars. 0263-0264, and par. 0267 that the apparatus comprising: processor circuitry arranged to generate downlink control information (DCI) to at least include a time domain resource assignment field, wherein the time domain resource assignment field is to include a value to indicate a row index of an allocation table, and wherein a row in the allocation table corresponding to the row index at least defines a slot offset, a mapping type, and a start and length indicator (SLIV) or directly a start symbol and an allocation length; and interface circuitry coupled with the processor circuitry, the interface circuitry arranged to provide the DCI to a radio front end module (RFEM) for transmission to a user equipment (UE). Therefore, the combination of Islam and Chatterjee clearly teaches the limitation “receiving a single resource indicator value in the downlink control information message” and “determining the first starting transmission symbol, the first length indicator, the second starting transmission symbol, and the second length indicator based at least in part on the single resource indicator value” as recited in dependent claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 16-17, 31-32, and 38-39 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by ISLAM et al. (US 2018/0083758 A1).
Regarding claims 1, 16, 31, and 38, ISLAM et al. teach a method for wireless communication at a user equipment (UE)/ an apparatus for wireless communication at a user equipment (UE)/ A non-transitory computer-readable medium storing code for wireless communications at a user equipment (UE), the code comprising instructions executable by a processor, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to, comprising: receiving a downlink control information message from a base station that indicates uplink resources in two or more transmission symbols for uplink communications from the UE to the base station (see par. 0033, pars. 0055-0056 and fig. 8: a control information generator 169 of the base station 100 generates, among other things, the following information: The monitoring configuration information, which indicates to a UE a plurality of start locations (OFDM symbols) at which the UE is to monitor for control information; (2) The control information for 
Regarding claims 2, 17, 32 and 39, ISLAM et al. also teach wherein at least a first transmission symbol separates the first portion of the uplink communications and the second portion of the uplink communications (see fig. 8 and pa. 0060: UL symbols can be used for Scheduling Request (SR) or Sounding Reference Signal (SRS) transmissions as well as A/N feedback), and wherein one or more other UEs transmit feedback information to the base station in the first transmission symbol (see par. 0060: either or both low latency and latency tolerant UEs can be configured to transmit A/N feedback in the indicated UL symbols).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 7-8, 18-19, 22-23, 33-34, 37, 40-41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over ISLAM et al. (US 2018/0083758 A1) in view of CHATTERJEE et al. (US 2019/0149365 Al).
Regarding claims 3, 18, 33 and 40, ISLAM et al. are silent receiving a single resource indicator value in the downlink control information message; and determining the first starting transmission symbol, the first length indicator, the second starting transmission symbol, and the second length indicator based at least in part on the single resource indicator value. CHATTERJEE et al. teach receiving a single resource indicator value in the downlink control information message; and determining the first starting transmission symbol, the first length indicator, the second starting transmission symbol, and the second length indicator based at least in part on the single resource indicator value (see explanation above and par. 0251; par. 0258; pars. 0263-0264; and par. 0267). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above 
Regarding claims 4, 19, 34 and 41, CHATTERJEE et al. teach wherein the single resource indicator value provides a joint mapping to at least a first indicator value that indicates the first starting transmission symbol and the first length indicator, and a second indicator value that indicates the second starting transmission symbol and the second length indicator (see par. 0251; par. 0258; pars. 0263-0264; and par. 0267).
Regarding claims 7 and 22, CHATTERJEE et al. teach wherein the first indicator is a first start and length indicator value (SLIV) and the second indicator is a second SLIV (see par. 0251; par. 0258; pars. 0263-0264; and par. 0267).
Regarding claims 8, 23, 37 and 44, ISLAM et al. are silent to teach wherein the receiving comprises: receiving a single resource indicator value in each of two or more downlink control information messages; and determining the first starting transmission symbol and the first length indicator based at least in part on a first downlink control information message, and the second starting transmission symbol and the second length indicator based at least in part on a second downlink control information message. CHATTERJEE et al. teach receiving a single resource indicator value in each of two or more downlink control information messages; and determining the first starting transmission symbol and the first length indicator based at least in part on a first downlink control information message, and the second starting transmission symbol and the second length indicator based at least in part on a second downlink control information message (see par. 0251; par. 0258; pars. 0263-0264; and par. 0267). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of CHATTERJEE et al. to the method of ISLAM .

Allowable Subject Matter
Claims 5-6, 20-21, 35-36, and 42-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-6, 20-21, 35-36, and 42-43 are objected as indicated in the previous office action.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643